Citation Nr: 0214521	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether or not a timely notice of disagreement was submitted 
to a March 1996 decision which denied service connection for 
the cause of the veteran's death.

Whether or not new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Son

ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The procedural history in the present case requires some 
explanation.  In June 1994, the veteran perfected an appeal 
for entitlement to an evaluation greater than 50 percent for 
his service-connected post-traumatic stress disorder (PTSD).  
Unfortunately, he died during the pendency of this appeal.  
The appellant, the veteran's widow, applied for entitlement 
to accrued benefits and service connection for the cause of 
the veteran's death in January 1996.  In a March 1996 
decision, the RO denied her claims.  In a letter dated and 
received by VA in October 1996, an attorney requested that 
her letter be accepted as notice of intent to appeal the 
denial of entitlement to an increased evaluation for the 
veteran's service connected PTSD.  The RO wrote a letter to 
the attorney requesting clarification as to whom the attorney 
was representing, but the attorney did not respond.

In November 1997, the appellant submitted a letter requesting 
that the October 1996 intent to appeal be interpreted as a 
notice of disagreement to the March 1996 decision.  She 
further expressed her intent to claim service connection for 
the cause of the veteran's death and requested a hearing.  
The RO issued a letter in February 1998 noting that the claim 
for service connection for the cause of the veteran's death 
had previously been denied and that new and material evidence 
was required to reopen the claim.  In May 1998, the appellant 
submitted a notice of disagreement to the February 1998 RO 
determination, and submitted medical evidence to substantiate 
her claim for entitlement to service connection for the cause 
of the veteran's death.  However, the RO did not issue a 
statement of the case concerning the issue of timeliness of 
the notice of disagreement to the March 1996 rating decision.

In July 1999, the RO issued a rating decision denying the 
claim for service connection for the cause of the veteran's 
death.  The appellant timely appealed this denial, and the 
case came before the Board with the issue identified as 
whether new and material evidence had been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In 
September 2000, she testified before one of the undersigned 
members of the Board.  In February 2001, the Board member 
issued a remand noting that the issue of timeliness of the 
notice of disagreement to the March 1996 rating decision 
remained pending.  He noted that the finality of that 
decision needed to be resolved prior to deciding the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, and directed the RO to issue a 
statement of the case as to the issue of timeliness of the 
notice of disagreement to the March 1996 rating decision.

In February 2002, the RO issued a statement of the case 
addressing the issue of timeliness of the notice of 
disagreement submitted concerning the March 1996 rating 
decision.  The appellant submitted a timely substantive 
appeal in April 2002.  In August 2002, the appellant 
testified before a second member of the Board.

The case is now again before the Board for decision.  The 
Board will first consider the issue of whether the appellant 
submitted a timely notice of disagreement to the March 1996 
decision denying entitlement to accrued benefits and to 
service connection for the cause of the veteran's death.  For 
reasons described fully below, the Board has found that the 
appellant did not file a timely notice of disagreement to the 
March 1996 decision.  Thus, the March 1996 decision is final.  
Therefore, the Board will consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for the cause of the veteran's death, 
and if so, whether the claim may be granted.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in March 1996.  The appellant was notified of 
this decision and of her appellate rights in March 1996.

2.  The appellant failed to submit a timely notice of 
disagreement to the March 1996 decision.

3.  The additional evidence submitted since the March 1996 
decision is new, relevant, and directly relates to the claim 
of service connection for cause of the veteran's death.

4.  At the time of his death, the veteran was service 
connected for PTSD, and had been diagnosed with alcohol 
dependence.

5.  Competent medical evidence establishes that the veteran's 
alcohol dependence was secondary to his service-connected 
PTSD and was an underlying cause of his death.


CONCLUSIONS OF LAW

1.  As the appellant failed to submit a timely notice of 
disagreement to the March 1996 decision denying entitlement 
to service connection for the cause of the veteran's death, 
the March 1996 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2001).

2.  Evidence submitted subsequent to the March 1996 decision 
regarding service connection for the cause of the veteran's 
death is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5100 et. seq., 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  A February 2002 supplemental statement of the 
case advised the appellant of the laws and regulations 
governing timeliness of appeal.  The appellant contends that 
a document submitted in October 1996 by an attorney should be 
considered as a timely notice of disagreement.  The file 
contains no document from either the appellant or the 
attorney notifying VA that the appellant was represented by 
this attorney, despite a November 1996 written request from 
the RO to the attorney to provide such documentation.  There 
is no indication or contention that any other pertinent 
document not already of record may exist that could be 
construed as a timely notice of agreement to the March 1996 
decision.  In view of the evidence of record, including the 
appellant's testimony, the Board is not aware of any 
information or evidence VA could obtain or that the appellant 
could provide which would substantiate her claim.  Thus, VA's 
duty to notify has been fulfilled as to the timeliness issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  As noted 
above, the RO sent a letter to the attorney who filed the 
October 1996 intent to appeal and requested that the attorney 
clarify whom she represented.  The attorney did not respond.  
The February 2002 supplemental statement of the case informed 
the appellant what was necessary to substantiate the claim.  
In addition, she presented testimony as to the issue of 
timeliness in her August 2002 Board hearing.  The appellant 
has not indicated that any other evidence exists which would 
constitute a timely notice of disagreement to the March 1996 
decision.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the appellant as to this issue.

Concerning the second issue on appeal, whether new and 
material evidence is submitted to reopen the claim for 
service connection for the cause of the veteran's death, the 
Board is granting the appellant's appeal.  The Board 
concludes, therefore, that any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
appellant.

I.  Timeliness

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished.  See 38 
C.F.R. § 20.200.  The Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991).

A notice of disagreement must be filed within one year of the 
date that the agency of original jurisdiction mailed notice 
of the rating decision to the appellant.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a).  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter date of notice of 
the determination of the agency of original jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q) (2000).

A notice of disagreement must be in writing and may be filed 
by the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  38 
U.S.C.A. § 7105.

As defined by 38 C.F.R. § 20.201, a "notice of disagreement" 
consists of a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the Notice of Disagreement 
must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  

The Board shall not entertain an application for review on 
appeal unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In this case, the RO gave the appellant notice of the March 
1996 rating decision on March 11, 1996.  She had one year 
from this date to file her notice of disagreement.  In 
October 1996, the RO received a letter from an attorney who 
stated the following:

Please accept this letter as notice of 
intent to appeal the decision rendered 
regarding the request for increased 
evaluation for service connected post-
traumatic stress disorder on behalf of 
the deceased veteran, [...].  Upon receipt 
of the same, please contact the 
undersigned regarding any necessary 
documentation pertaining to said appeal.

Should you have any questions, please do 
not hesitate to contact the undersigned.

The attorney indicated that her letter was in response to 
"316/21 1ms".  In a letter dated in October 1995 from the RO 
to the veteran, the RO provided instructions that a reply to 
this letter should refer to "316/211ms".  In this letter of 
October 1995 the RO notified the veteran that it had decided 
that there was no reason to change the evaluation of his 
service-connected PTSD.

The October 1996 letter from the attorney clearly expressed 
an intent to appeal the October 1995 denial of entitlement to 
an increased evaluation for service connected PTSD on behalf 
of the deceased veteran.  The attorney did not indicate whom 
she represented, nor is there any documentation from the 
attorney or the appellant, including a power of attorney, 
indicating the appellant's wishes to have the attorney 
represent her.  Rather, the only power of attorney of record 
that was submitted by the appellant is dated in November 1997 
and identifies the representative as the Georgia Department 
of Veterans Service.  The RO responded to the attorney by a 
letter in November 1996 requesting that the attorney indicate 
whom she was representing.  The letter was addressed to the 
attorney at the address given in her letter to the RO.  There 
is no indication that the letter was returned as 
"undeliverable."  The attorney did not respond.  

The earliest communication which could be construed as an 
expression of disagreement with the March 1996 decision of 
the RO is a letter from the appellant received in November 
1997-well beyond the one year period.  The only other 
document received by the RO within one year following 
notification of the March 1996 rating decision is a medical 
expense report submitted by the appellant and received by the 
RO in April 1996.  The document does not indicate 
disagreement with the March 1996 decision, thus it cannot 
serve as a timely notice of disagreement.  See 38 C.F.R. 
§ 20.201.  However, the submission indicates that the 
appellant was in contact with the RO and recognized how to 
file documents there, should she wish to do so.

The Board concludes that neither the record as a whole nor 
the appellant's testimony in August 2002 provides a basis to 
conclude that the appellant filed a notice of disagreement, 
as required under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, 
within the noted time limits.  There is nothing of record to 
indicate that the appellant did not receive the notification 
of the decision.  And, while the attorney's October 1996 
letter did express an intent to appeal, it identified the 
issue under appeal as increased evaluation for the service-
connected PTSD rather than entitlement to service connection 
for the cause of the veteran's death.  Moreover, neither the 
appellant nor the attorney filed any documentation with the 
RO indicating that the appellant was in fact represented by 
the attorney.  Finally, the attorney did not respond to the 
RO's November 1996 request for clarification as to whom she 
was representing.  There is no other documentation of record, 
or contention that such document was filed, that would 
suffice as a notice of disagreement until the appellant's 
November 1997 statement-which is clearly outside the one-
year period.

In short, no notice of disagreement was filed within one year 
of the date of notification of the March 1996 rating 
decision.  Accordingly, the Board is without jurisdiction to 
consider an appeal of the March 1996 rating decision.  As the 
Board finds that the appellant did not submit a timely notice 
of disagreement to the March 1996 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death, this decision is final.  The Board will 
therefore consider the appellant's claim to reopen with new 
and material evidence the previously denied claim for service 
connection for the cause of the veteran's death.

II.  New and Material Evidence

As discussed above, the RO originally denied service 
connection for the cause of the veteran's death in March 
1996.  The basis for this decision was that there was no 
competent medical evidence showing that the cause of death, 
described as blunt chest trauma due to a single vehicle 
accident, was the result of the veteran's active service or 
of any service-connected disability.  The appellant was 
notified of this decision and her procedural and appellate 
rights by a March 1996 letter; however, as delineated above, 
she did not submit a timely notice of disagreement.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
appellant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  If 
the new evidence contributes to a more complete picture of 
the circumstances surrounding the veteran's death, it may 
constitute new and material evidence sufficient to reopen the 
claim.  Hodge, 155 F.3d at 1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case.

In September 2000, the appellant submitted a medical opinion 
dated in August 2000 from Peter Strisik, Ph.D. and Licensed 
Psychologist.  This opinion provides a causal link between 
the veteran's alcohol dependence and his service-connected 
PTSD, and a causal link between the accident that caused his 
death and his alcohol dependence and service-connected PTSD.  
This evidence was not previously of record.  As such, it is 
both new and material.  The appellant's claim for service 
connection for the cause of the veteran's death is reopened.

IV.  Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or material to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).

The death certified shows that the veteran died in December 
1995 as the result of blunt chest trauma sustained in a 
single car crash.  The report of autopsy describes the trauma 
as complete transection of the descending thoracic aorta with 
massive left hemothorax and mediastinal hemorrhage and 
multiple bilateral anterior rib fractures.  A police report 
notes that analysis of the accident scene establishes that 
the veteran lost control of his vehicle when his right tires 
struck a water puddle and the shoulder of the roadway.  The 
autopsy report notes that emergency medical personnel found 
the veteran slumped over the steering wheel, without signs of 
life.  His blood alcohol level measured 0.32 percent.

The Board notes that the appellant provided testimony at 
several hearings.  She testified before a hearing officer 
sitting at the local RO in October 1999, and before members 
of the Board in September 2000 and August 2002.  In essence, 
her argument is that the veteran had a long history of self-
medicating his PTSD symptoms with alcohol.  He drank to find 
peace from nightmares, intrusive memories, flashbacks and 
depression long before he was diagnosed with PTSD.  He sought 
treatment for these conditions repeatedly, and for a time did 
well on prescribed medications.  However, he continued to 
return to alcohol as his treatment of choice.  The appellant 
argued that the VA and other medical professionals recognized 
the alcohol dependence as a symptom of PTSD and referenced 
hospital records demonstrating that he was in dual treatment 
for PTSD and alcohol dependence in a program designed 
specifically to treat veterans that were affected by PTSD in 
this way.  She stated that the veteran was experiencing 
exacerbations of his PTSD in December 1995, and that on the 
day he died he had tried to reach the VA for help, but could 
not get an appointment.  Instead, he drank, and then he 
drove.  Just before his accident, he was observed by a 
witness to be heading in the opposite direction of his home, 
perhaps indicating he was confused.  And the police report 
notes that he lost control after attempting to correct 
subsequent to his tires hitting a puddle of water and the 
shoulder of the road.  His blood alcohol content was 0.32 
percent.  The appellant contends that these facts establish 
that he died as the result of alcohol intoxication, a 
"drug" he took to medicate his PTSD symptoms.

Dr. Strisik states in his August 2000 opinion that the 
veteran was diagnosed with alcohol dependence and, in the 
early 90s, was treated by VA in a "SUPT" unit which is 
specifically designed to treat substance abuse problems in 
PTSD patients when the substance abuse was a form of self-
medication for PTSD symptoms.  Dr. Strisik continued on to 
observe that there is ample scientific literature linking 
alcohol problems with PTSD, particularly with alcohol serving 
as self-medication in an attempt to cope with the distress of 
PTSD symptoms.  He notes that VA researchers particularly 
have conducted many of the studies that validate this link.  

In particular, Dr. Strisik opines:

[The veteran] developed an alcohol 
problem primarily due to his difficulty 
coping with PTSD symptoms.  His death was 
caused by his intoxication while driving.  
Further, there is evidence that he was 
particularly distressed on the day of his 
death given that he had called for 
psychiatric help earlier that day.

It is my professional opinion that [the 
veteran's] alcohol problem and his death 
by vehicle crash while intoxicated were 
both clearly related to his difficulties 
with Posttraumatic Stress Disorder.

After consideration of all the evidence the Board finds that 
the veteran's alcohol dependence is the result of his 
service-connected PTSD.  The veteran was intoxicated at the 
time of the accident which caused the injuries that led to 
his death.  The Board therefore finds that the veteran's 
service-connected PTSD with secondary alcohol abuse 
contributed substantially or materially to the veteran's 
death, i.e., it aided or lent assistance to the production of 
death within the meaning of the regulations.  See 38 C.F.R. 
§ 3.312.  Accordingly, service connection is warranted for 
the cause of the veteran's death.


ORDER

As the Board finds that the appellant did not submit a timely 
notice of disagreement to the March 1996 rating decision 
denying entitlement to service connection for the cause of 
the veteran's death, the benefit sought on appeal is denied.

New and material evidence having been received to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death, the claim is reopened and is granted.


			
JEFF MARTIN	GARY L. GICK
		Member, Board of Veterans' Appeals			Member, Board of 
Veterans' Appeals


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

